Pannell, Judge.
Where a participant in a burglary is caught close to the scene very shortly after discovery of the burglary by police officers, confesses and implicates the defendant on trial as a participant, and while in the custody of the officers in an automobile sees the defendant on the side of the road and points him out to the officers, the defendant at that time being engaged in an effort to hitchhike a ride from the scene of the crime, the immediate arrest of the defendant without a warrant is authorized and the arrest is not illegal. Code § 27-207; Thompson v. State, 4 Ga. App. 649 (2) (62 SE 99). It follows that, where, subsequent to such arrest, the defendant orally confesses to his participation in the burglary, which confessions were freely and voluntarily made, evidence of such confessions is properly admitted upon the trial of the defendant over the objection that they were not freely and voluntarily made because they were made while the defendant was under illegal detention.
Submitted March 2, 1965
Decided April 6, 1965.
Vaughn Terrell, for plaintiff in error.
Earl B. Self, Solicitor General, contra.
While, ordinarily, the confession of one joint offender or conspirator, made after the enterprise is ended, shall be admissible only against himself (Code § 38-414), yet evidence as to written admissions or confessions of guilt, involving the defendant on trial, made by a co-conspirator after the termination of the conspiracy, was admissible, where it appeared that they were made in the presence of the defendant himself and were then freely and voluntarily declared by the defendant to be true. Gunter v. State, 19 Ga. App. 772 (5) (92 SE 314); Moms v. State, 177 Ga. 106 (1), 110 (169 SE 495; Jenkins v. State, 190 Ga. 556 (5), 561 (9 SE2d 909).
The above evidence having been properly admitted and the evidence authorizing the verdict of guilty found by the jury, there was no error in overruling the grounds of the motion for new trial.

Judgment affirmed.


Nichols, P. J., and Eberhardt, J., concur.